NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


KHONESAVANH KAKHANKHAM,                    )
DOC #C09650,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D18-1820
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Michael F. Andrews,
Judge.

Khonesavanh Kakhankham, pro se.



PER CURIAM.


             Affirmed.



CASANUEVA, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.